                                                         United States District Court
                                                         Central District of California
                                                                     AMENDED
 UNITED STATES OF AMERICA vs.                                                Docket No. CR          ED CR18-00335-MWF-1

 Defendant            ERIK ROJO                                              Social Security No. 5          1     3     5

 akas:                                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         12     09    2019


 COUNSEL                                                     Pedro Castillo, Deputy Federal Public Defender
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING             Assault on a Federal Officer Resulting in Bodily Injury in violation of Title 18 U.S.C. §§ 111 (a)(1), (b), and
                      Aiding and Abetting in violation Title 18 U.S.C. 2(a), as charged in Count 1 of the Indictment.

JUDGMEN               The Court asked whether there was any reason why judgment should not be pronounced. Because no
  T AND               sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  PROB/               guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
 COMM                 judgment of the Court that the defendant Erik Rojo is hereby committed to the custody of the Bureau of
 ORDER                Prisons to be imprisoned for a term of: twenty-four (24) months, to run consecutively to the undischarged
                      term of imprisonment under Docket No. 15-00180.


It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay mandatory restitution pursuant to 18 U.S.C. §§ 3663A and 3663(a)(3).
The amount of restitution ordered shall be paid as set forth on the list attached to this judgment. If the defendant makes
a partial payment, each payee ( a. and b.) shall receive approximately proportional payment unless another priority
order or percentage payment is specified.

Restitution to be paid by defendant Erik Rojo, jointly and severally with anyone else deemed responsible by this
Court for payment of restitution related to this matter: (a) $400.00 to be paid to B.M. at an address to be
provided to the Court by the government through a separate under seal filing [68]; (b) $726.40 to be paid to
A.G. at an address to be provided to the Court by the government through a separate under seal filing [68]; and
(c) $7,584.59 to be paid to the Department of Labor, Office of Workers’ Compensation Programs, at the
following address: Office of Workers’ Compensation Programs, Division of Federal Employees’ Compensation,
200 Constitution Avenue, NW, Suite C-3523, Washington, DC 20210.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of defendant's gross monthly income but not less than
CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 8
 USA vs.      ERIK ROJO                                                  Docket No.:   EDCR 18-00335-MWF-1

$50, whichever is greater, shall be made during the period of supervised release and shall begin 30 days after the
commencement of supervision. Nominal restitution payments are ordered as the Court finds that the defendant's
economic circumstances do not allow for either immediate or future payment of the amount ordered.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §
3612(g).

Pursuant to Guideline § 5E1.2(a), al fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of thirty-six months to
run concurrently with the supervised release in Docket No. 15-00180 under the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                      Services Office and General Order 18-10, including the conditions of probation and supervised release
                      set forth in Section III of General Order 18-10.

         2.           The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
                      to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not
                      to exceed eight tests per month, as directed by the Probation Officer.

         3.           The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                      includes urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant
                      shall abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
                      period of supervision.

         4.           As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                      treatment to the aftercare contractors during the period of community supervision. The defendant shall
                      provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
                      ability to pay, no payment shall be required.

         5.           During the period of community supervision, the defendant shall pay the special assessment and
                      restitution in accordance with this judgment's orders pertaining to such payment.

         6.           When not employed or excused by the Probation Officer for schooling, training, or other acceptable
                      reasons, the defendant shall perform 20 hours of community service per week as directed by the
                      Probation & Pretrial Services Office.

         7.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

         8.           The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
                      financial obligation. In addition, the defendant shall apply all monies received from lottery winnings,
                      inheritance, judgments and any anticipated or unexpected financial gains to the outstanding
                      Court-ordered financial obligation.

         9.           During the course of supervision, the Probation Officer, with the agreement of the defendant and
                      defense counsel, may place the defendant in a residential drug treatment program approved by the U.S.
                      Probation and Pretrial Services Office for treatment of narcotic addiction or drug dependency, which
                      may include counseling and testing, to determine if the defendant has reverted to the use of drugs. The

CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 8
  USA vs.       ERIK ROJO                                                Docket No.:   EDCR 18-00335-MWF-1

                       defendant shall reside in the treatment program until discharged by the Program Director and Probation
                       Officer.

          10.          The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as
                       defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices
                       or media, office, or other areas under the defendant’s control, to a search conducted by a United States
                       Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for revocation.
                       The defendant shall warn any other occupants that the premises may be subject to searches pursuant to
                       this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a
                       reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                       supervision and that the areas to be searched contain evidence of this violation.

 The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse
 treatment provider to facilitate the defendant's treatment for narcotic addiction or drug dependency. Further
 redisclosure of the Presentence Report by the treatment provider is prohibited without the consent of the sentencing
 judge.

 The Court recommends that the defendant be allowed to participate in the Bureau of Prison's Residential Drug Abuse
 Program (RDAP). Further, the Court recommends that the defendant be designated to a Bureau of Prisons facility near
 Las Vegas, Nevada.

 The defendant is advised of his right to appeal. Government’s motion to dismiss Count 2 of the Indictment is granted.
  In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
  of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
  supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
  maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
  supervision period.

        March 3, 2020
Amended Date                                                    Michael W. Fitzgerald, U. S. District Judge
  It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
  other qualified officer.

                                                                Clerk, U.S. District Court




             March 3, 2020                                By
             Filed Date                                         Rita Sanchez, Courtroom Deputy Clerk
             Amended




 CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 3 of 8
 USA vs.      ERIK ROJO                                              Docket No.:   EDCR 18-00335-MWF-1


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.    The defendant must not knowingly associate with
       state, or local crime;                                            any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in              not knowingly associate with any person convicted
       the federal judicial district of residence within 72              of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                 the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                       to intimate family members, unless the court has
       directed by the probation officer;                                completed an individualized review and has
 3.    The defendant must report to the probation office as              determined that the restriction is necessary for
       instructed by the court or probation officer;                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.   The defendant must refrain from excessive use of
       judicial district without first receiving the                     alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                     distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                     to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                physician;
       self-incrimination as to new criminal conduct;              11.   The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by               within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation               a law enforcement officer;
       officer at least 10 days before any anticipated             12.   For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                     firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s              other dangerous weapon;
       residence;                                                  13.   The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere               an informant or source without the permission of
       and must permit confiscation of any contraband                    the court;
       prohibited by law or the terms of supervision and           14.   As directed by the probation officer, the defendant
       observed in plain view by the probation officer;                  must notify specific persons and organizations of
 8.    The defendant must work at a lawful occupation                    specific risks posed by the defendant to those
       unless excused by the probation officer for                       persons and organizations and must permit the
       schooling, training, or other acceptable reasons and              probation officer to confirm the defendant’s
       must notify the probation officer at least ten days               compliance with such requirement and to make
       before any change in employment or within 72                      such notifications;
       hours of an unanticipated change;                           15.   The defendant must follow the instructions of the
                                                                         probation officer to implement the orders of the
                                                                         court, afford adequate deterrence from criminal
                                                                         conduct, protect the public from further crimes of
                                                                         the defendant; and provide the defendant with
                                                                         needed educational or vocational training, medical
                                                                         care, or other correctional treatment in the most
                                                                         effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 4 of 8
 USA vs.      ERIK ROJO                                                Docket No.:   EDCR 18-00335-MWF-1


   √ The defendant must also comply with the following special conditions (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
 or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18
 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g).
 Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before April 24,
 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
 § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before
 the United
                           States is paid):
                              Non-federal victims (individual and corporate),
                              Providers of compensation to non-federal victims,
                              The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.




CR-104 (docx 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 5 of 8
 USA vs.      ERIK ROJO                                            Docket No.:   EDCR 18-00335-MWF-1


         CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                       SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
 authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their
 disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses
 of the defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior
 approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or
 other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses.
 Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon
 request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in
 excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have
 been satisfied in full.

                      These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 6 of 8
 USA vs.      ERIK ROJO                                             Docket No.:    EDCR 18-00335-MWF-1



                                                         RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                       to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.

                                                          United States Marshal


                                                    By
            Date                                          Deputy Marshal




                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                          Clerk, U.S. District Court


                                                    By
            Filed Date                                    Deputy Clerk




CR-104 (docx 10/18)                      JUDGMENT & PROBATION/COMMITMENT ORDER                                        Page 7 of 8
 USA vs.      ERIK ROJO                                            Docket No.:     EDCR 18-00335-MWF-1




                                        FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.



         (Signed)
                Defendant                                                        Date




                      U. S. Probation Officer/Designated Witness                        Date




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 8 of 8
